Title: From Thomas Jefferson to Albert Gallatin, 21 November 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Nov. 21. 08.
                  
                  I am quite at a loss what to propose in the case of Astor, and also of Nantucket. the difficulty in the last case is that of getting ourselves entangled with selectmen. I would be glad to confer with you on these subjects when it may be convenient to yourself having been confined myself for some days by a swelled face & indisposition connected with it Affectte. salutns
               